
	

114 HR 1524 IH: To designate the facility of the United States Postal Service located at 1 Walter Hammond Place in Waldwick, New Jersey, as the “Staff Sergeant Joseph D’Augustine Post Office Building”.
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1524
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Garrett (for himself, Mr. Payne, Mr. Smith of New Jersey, Mr. Lance, Mr. Norcross, Mr. LoBiondo, Mr. Pascrell, Mr. Sires, Mrs. Watson Coleman, Mr. MacArthur, Mr. Frelinghuysen, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 1 Walter Hammond Place in
			 Waldwick, New Jersey, as the Staff Sergeant Joseph D’Augustine Post Office Building.
	
	
		1.Staff Sergeant Joseph D’Augustine Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 1 Walter Hammond Place in Waldwick, New Jersey, shall be known and designated as the Staff Sergeant Joseph D’Augustine Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Staff Sergeant Joseph D’Augustine Post Office Building.
			
